Title: To James Madison from James Leander Cathcart, 12 May 1809
From: Cathcart, James Leander
To: Madison, James


Sir
Madeira May 12th. 1809
I was honor’d with your esteem’d favor of the 13th. March on the 28th. Ulto. & I most Sincerely congratulate you & our Country on the Success of your election, & hope you may live long to enjoy the fruits of your labours in the full confidence of the worthy part of the Community however they may differ in political matters.
The Wines you order’d me to Send you are Ship’d by the Madeira as ⅌. inclosed Invoice & Bill of Lading, the Serçial is a quality of Wine which is very Scarce & not fit to use until it is five years old, that Sent you is seven. The Terita or Madeira Burgundy is likewise Scarce & is likewise Seven years old. The Malmsey is likewise the Same Age. The others are the best quality of London particular Madeira, from different plantations, One Quarter Cask is new of last Vintage, which will form a contrast to the old & is excellent Wine, what Seems extraordinary it is prefer’d here to the old.
Should the Wines or any part of them, unfortunately not meet your approbation, I request you to order them to be deliver’d to Washington Bowie Esqr to be Sold on my account & I will either reimburse you or Send you Wine of any particular quality you may please to Commission for, but if on the contrary you should be pleased with them I request you to recommend my establishment to your numerous friends & you may depend that I will endeavour to do honour to your recommendation.
The Embargo has been felt most Severely by me, in addition to a total Stagnation of all business it has furnished a pretext to Mr. Willm. S. Shaw, my former Partner to keep property in his hands to the Amount of 17,000 dollars, for which he has never made the least returns & I am doubtful whether I will ever recover one Cent from him, Consequently I withdrew myself from the Firm of Cathcart Foster & Shaw on the 31st. Decr. last & since conduct my business entirely on my own Account, under my own name.
Requesting you to make Mrs. Cathcart’s & my respects Acceptable to Mrs. Madison I have the honor to continue with the most respectful esteem Sir Your most obedient and devoted servant
James Leander Cathcart
 